Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20160380635) in view of We (US 20210028539), and further in view of Conn (US 7084487).
With respect to independent claims:
Regarding claims 1/10, Roberts teaches ... a reconfigurable processor unit ([Fig.4A]) including 
a substrate ([Fig.4A], interposer 405); 
a die stack ([Fig.4A, stack 400) coupled to the substrate ([0055], “multiple integrated circuit dies 401-404 are arranged vertically over an interposer 405 in stack 400 .”) and having a field-programmable gate array (FPGA) die element ([Fig.4A], FPGA 403 and [0002], “A field-programmable gate array (FPGA) is an integrated circuit device that is designed to be configured by an end user after manufacturing.”) and a reconfigurable die element ([Fig.4A], DRAM 401 and SRAM 402) capable of serving as storage memory (data in RAM can be re-written, so DRAM or SRAM is reconfigurable.) at one time or as configuration memory at another time based on configuration information; and 
a processor ([Fig.4A], processor logic 404) coupled to the substrate ([Fig.4A]) and configured to cooperate with the die stack for processing data ([0016], “The processor 101 is also capable of executing programs that are defined by instructions stored in the memory subsystem 110, and may further dispatch some or all of these instructions in an instruction stream to be executed by the FPGA 120.” And [Fig.4A], the memory subsystem 110 and the FPGA 120 may be located in the stack 400.).
However, Roberts does not teach rest of the limitations. 
In an analogous art, We teaches A mobile Internet-of-Things (IoT) edge device, ([0020 and Fig.1], apparatus 100 may be an “Internet of Things device.”) comprising:
a ... processor unit ([Fig.1], a combination of processor 110, baseband processor 114 and transceiver 120, hereinafter PBT.); 
a processor-independent connectivity unit ([Fig.1 and 0020], a combination of RF front-end 131 and Antenna 138, hereinafter RF-ANT.) coupled to the ... processor unit ([Fig.1], PBT), the processor-independent connectivity unit not including a processor ([Fig.1], baseband processor 114 is not included in the RF-ANT.) to perform at least a subset of the connectivity unit processing functions ([0021], “The baseband processor 114 ... may be configured to operate RF communicating functions via wireless communication networks ... the baseband processor 114 may be configured to formulate logic layers and physical layers signaling based on protocols of , the processor-independent connectivity unit including 
an antenna ([Fig.1], antenna 138); 
a radio-frequency chip (RFIC) ([Fig.1], “RF front-end 131”) coupled to the antenna ([Fig.1], antenna 138) and configured to receive incoming signals and transmit outgoing signals over the antenna ([0024], “The RF front-end 131 may be configured to select and to adjust RF signals for transmission or RF signals received by the first antenna 138.”); and 
a system interface ([Fig.1], interface between RF front end 131 and transceiver 120.) configured to transmit the incoming signals or data generated therefrom to the ... processor unit for processing ([Fig.1], signal received from the antenna is transmitted to PBT for further processing.), and configured to receive the outgoing data from the reconfigurable processor unit ([Fig.1], data processed by PBT may transmit to RF-front end 131.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify connectivity unit as taught by We. The motivation/suggestion would have been because there is need to receive radio signal 
However, the combination of Robert and We does not teach the FPGA die element being configured based on the configuration information to operate as analog circuitry.
In an analogous art, Conn teaches a processor-independent connectivity unit ([Fig.2], a combination of RF 60 and Antenna 58, hereinafter RF-A) coupled to a processing unit ([Fig.2], FPGA die 41) ... the processor-independent connectivity unit including 
an antenna ([Fig.2], antenna 58); 
a radio-frequency chip (RFIC) coupled to the antenna and configured to receive incoming signals ([Fig.2], RF 60) ...  and 
a system interface configured to transmit the incoming signals or data generated therefrom to the processing unit for processing ([Fig.2], received radio signal is communicated to FPGA die 41)... the FPGA die element ([Fig.2], FPGA die 41 includes audio amp die 44) being configured based on the configuration information to operate as analog circuitry ([Fig.2, Col.3, lines20-22], “FPGA die 41 is used in an analog application within a cell phone.” And [Col.4, lines 25-40], “Audio amplifier die 44 amplifies the audio signals and outputs amplified analog audio signals,” wherein the audio amp die 44 is part of the FPGA die 41.) for processing the incoming signals ([Col.4, lines 13-22], “circuitry in FPGA die 10 performs digital signal processing and audio signal processing.”) or data generated therefrom, the analog circuitry being configured to perform at least the subset of the connectivity unit processing functions on behalf of the processor-independent connectivity unit ([Col.4, lines 13-22], “circuitry in FPGA die 10 performs digital signal processing and audio signal processing” for RF-A.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify configuring FPGA as taught by Conn. The motivation/suggestion would have been because there is a need to process incoming radio signal. 

With respect to dependent claims:
Regarding claims 8/17, We teaches further comprising a power supply ([Fig.1], “PMIC 125 may be configured to provide power to the transceiver 120.”) configured to power the ... processor unit ([Fig.1], a combination of processor 110, baseband processor 114 and transceiver 120, hereinafter PBT.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify power supply as taught by We. The motivation/suggestion would have been because there is a need to turn on a device.

Claims 2-3, 5, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of We and Conn, and further in view of Lilak (US 20210257492).
Regarding claims 2/11, Lilak teaches wherein the connectivity unit ([Fig.6 and 0065], “IC 650”) operates on a 5G band ([0065], “IC 650 may include a RF transceiver IC ( RFIC) 625, for examples having an input coupled to other circuitry of IC 650 and an output coupled to an antenna (not shown) to implement any of a number of wireless standards or protocols, including ... 5G.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify 5G band as taught by Lilak. The motivation/suggestion would have been because there is a need to perform communication.
Regarding claims 3/12, Lilak teaches wherein the connectivity unit operates on WiFi ([0065], “IC 650 may include a RF transceiver IC ( RFIC) 625, for examples having an input coupled to other circuitry of IC 650 and an output coupled to an antenna (not shown) to implement any of a number of wireless standards or protocols, including ... Wi-Fi.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify Wi-Fi band as taught by Lilak. The motivation/suggestion would have been because there is a need to perform communication.
Regarding claims 5/14, Lilak teaches wherein the connectivity unit is coupled to the substrate ([0064], “IC 650 may be further coupled to a board, a substrate, or an interposer 660.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify substrate as taught by Lilak. The motivation/suggestion would have been because there is a need to provide a foundation support for a chip.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of We and Conn, and further in view of Millman (US 20080313397).
Regarding claims 6/15, Millman teaches wherein the system interface includes a direct memory access (DMA) controller and a first in, first out (FIFO) buffer ([Fig.1 and 0021], “the RAID controller 114 includes an access interface 120 .
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify system interface as taught by Millman. The motivation/suggestion would have been because there is a need to communicate with other components. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of We and Conn, and further in view of Ito (US 20120153566).
Regarding claims 7/16, Ito teaches further comprising sensors and motors, wherein the sensors and motors are coupled to the reconfigurable processor unit via host input/output (I/O) ports ([Fig.3 and 0042], “A controller 60 composed of a microcomputer ... I/O (Input/Output) interfaces for connecting a variety of sensors, motors...  to the CPU.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify motors and sensors as taught by Ito. The motivation/suggestion would have been because there is a need to control a machine. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of We and Conn, and further in view of Charlesworth (US 20180335805).
Regarding claims 9/18, Charlesworth teaches further comprising secure download ports for receiving firmware or configuration updates ([0014], “which may permit the mobile computing device to charge, receive and transmit parameters securely via a wired interface, receive updates via a wired interface.”). .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Roberts to specify receiving updates as taught by Charlesworth. The motivation/suggestion would have been because there is a need to have an interface for receiving data. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 filed on 1/31/2022 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411